DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pendingClaims 10-11 are withdrawn from consideration
Claims 1-9 are currently amended
Claims 1-9 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 05/21/2019 and 07/01/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-9 in the reply filed on 04/23/2021 is acknowledged.

Specification
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract needs to be on a separate page.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "provided in one and the same single sensor” on line 3.  It is unclear and confusing what Applicant is trying to claim.
Claim 7 recites the limitation "a
Claim 9 recites the limitation "a selection decision” on lines 2-3.  It is unclear whether Applicant is referring to the same selection decision as recited on lines 8-9 of claim 1, or a different selection decision.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Helmore et al. (US 2006/0192137 A1) (hereinafter “Helmore”) in view of Erik Sparre (WO 2015/094109 A1) (hereinafter “Erik”).



Helmore teaches a sensor system intended for a system allowing for purification and recycling of water or separation of water (see FIG. 4, unit 44) (see paragraphs 51-52), wherein said system allowing for purification and recycling of water or separation of water comprises a water treatment unit (see FIG. 5, a sterilization tube 56) (see paragraphs 52 and 55), wherein said sensor system comprises one first sensor type (see FIG. 5, a photosensor 70) directed to indicating the function of a water treating source (UV lamp) in the water treatment unit (see paragraphs 52 and 56), and a second sensor type (see FIG. 5, a sensor 62), wherein both the first sensor type and the second sensor type give input to a control system (see FIG. 5, a control unit 60) of the system with respect to a selection decision of either recycling of water in the system or separation of water from the system (see paragraphs 52-56).
Although Helmore teaches multiple (second) sensors, Helmore does not explicitly teach a second sensor type directed to indicating the water quality, as recited in independent claim 1.
Erik teaches a conductivity sensor directed to indicating the water quality (see Erik page 6 lines 15-21) (see Erik page 8 lines 6-11) (see Erik page 9 lines 1-6).
Helmore and Erik are analogous inventions in the art of teaching a water treatment system including a shower.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment and sensor system of Helmore to include a conductivity (second) sensor of Erik to accurately determine the water quality of the untreated water source (see Erik page 6 lines 15-21) (see Erik page 8 lines 6-11) (see Erik page 9 lines 1-6).

Regarding Claim 2:
The combination of Helmore in view of Erik teaches the sensor system according to claim 1, wherein Helmore further teaches the water treating source is a light unit (UV lamp) and the first sensor type is a light sensor (see Helmore FIG. 5, a photosensor 70) (see Helmore paragraphs 52 and 56).

Regarding Claim 3:
The combination of Helmore in view of Erik teaches the sensor system according to claim 2, wherein Helmore further teaches the light unit is a UV lamp (UV lamp) and the first sensor type is a UV sensor (see Helmore FIG. 5, a photosensor 70) (see Helmore paragraphs 52 and 56).

Regarding Claim 4:
The combination of Helmore in view of Erik teaches the sensor system according to claim 1, wherein Helmore teaches a UV sensor, and Erik further teaches multiple sensors and parameters measured including turbidity (see Erik page 8 lines 6-11).
Helmore and Erik are analogous inventions in the art of teaching a water treatment system including a shower.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment and sensor system of Helmore to include a turbidity sensor of Erik to accurately determine the water quality of the untreated water source (see Erik page 6 lines 15-21) (see Erik page 8 lines 6-11) (see Erik page 9 lines 1-6).

Regarding Claim 5:
The combination of Helmore in view of Erik teaches the sensor system according to claim 1, wherein Erik further teaches the second sensor type is a conductivity sensor (see Erik page 6 lines 15-21) (see Erik page 8 lines 6-11) (see Erik page 9 lines 1-6).
Helmore and Erik are analogous inventions in the art of teaching a water treatment system including a shower.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment and sensor system of Helmore to include a conductivity (second) sensor of Erik to accurately determine the water quality of the untreated water source (see Erik page 6 lines 15-21) (see Erik page 8 lines 6-11) (see Erik page 9 lines 1-6).

Regarding Claim 6:
The combination of Helmore in view of Erik teaches the sensor system according to claim 1, wherein Helmore further teaches the first sensor type and the second sensor type are provided in one and the same single sensor (see Helmore FIG. 5, sensors 62 and 70) (see Helmore paragraphs 52-56).

Regarding Claim 7:
The combination of Helmore in view of Erik teaches the sensor system according to claim 1, wherein Erik further teaches the second sensor type is positioned in a drain of the system allowing for purification and recycling of water or separation of water 
Helmore and Erik are analogous inventions in the art of teaching a water treatment system including a shower.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment and sensor system of Helmore to include a conductivity (second) sensor of Erik, positioned in a drain, to accurately determine the water quality of the untreated water source (see Erik page 6 lines 15-21) (see Erik page 8 lines 6-11) (see Erik page 9 lines 1-6).

Regarding Claim 8:
The combination of Helmore in view of Erik teaches the sensor system according to claim 1, wherein Erik further teaches a third sensor type being a level sensor in a drain of the system allowing for purification and recycling of water or separation of water (see Erik page 6 lines 15-21) (see Erik page 8 lines 6-11) (see Erik page 9 lines 16-19).
Helmore and Erik are analogous inventions in the art of teaching a water treatment system including a shower.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment and sensor system of Helmore to include a third (level) sensor of Erik to accurately determine the water quality of the untreated water source in a drain (see Erik page 6 lines 15-21) (see Erik page 8 lines 6-11) (see Erik page 9 lines 1-6).


Regarding Claim 9:
The combination of Helmore in view of Erik teaches the sensor system according to claim 8, wherein Helmore further teaches sensors giving input to the control system with respect to a selection decision of either recycling of water in the system or separation of water from the system (see Helmore FIG. 5, a control unit 60) (see Helmore paragraphs 52-56).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/AKASH K VARMA/Examiner, Art Unit 1773